Citation Nr: 0421695	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  99-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration.  

2.  Entitlement to an increased rating for a bilateral 
hearing impairment, evaluated as 10 percent disabling prior 
to June 10, 1999.  

3.  Entitlement to an increased rating for a bilateral 
hearing impairment, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of a gunshot wound of the index finger.  

5.  Entitlement to an initial rating higher than 10 percent 
for residuals of a gunshot wound of the left thigh.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By a September 1996 rating decision, the disability rating 
for bilateral defective hearing was confirmed and continued 
at a 10 percent rating.  

In August 1998, the veteran filed a claim for service 
connection for residuals of a gunshot wound of the left hand 
and left leg.  In an April 1999 rating decision, the RO 
confirmed and continued the 10 percent disability rating for 
defective hearing and established service connection for 
residuals of a gunshot wound of the left index finger.  By 
the same rating decision, service connection was established 
for residuals of a gunshot wound of the left thigh.  A 
noncompensable disability rating was assigned.  

In an August 1999 rating decision, the RO increased the 
disability rating for defective hearing from a 10 percent to 
a 20 percent rating, effective June 10, 1999, the date of the 
change in the law pertaining to rating hearing loss.  As a 
consequence, the issue pertaining to an increase rating for 
hearing loss disability is bifurcated into two periods of 
entitlement as reflected on the title page of this document.  

Finally, in an August 2003 rating decision, the RO increased 
the disability rating for the service-connected residuals 
gunshot wound of the left thigh from a noncompensable to a 10 
percent rating.  An effective date of July 13, 1998 was 
assigned.  

The Board observes that the veteran requested a personal 
hearing on his VA Form 9 and on a questionnaire completed by 
him in November 2003.  In a letter dated in May 2004, the RO 
notified him that his hearing was scheduled for June 22, 
2004.  The veteran did not report for this hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  Initially, 
it is noted that the veteran has not undergone official 
examination of his service-connected disabilities since 1998.  

The Board notes that effective August 26, 2002, the 
disability ratings relative to limitation of motion and 
ankylosis of the hand were revised.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  Consequently additional examination 
is required in order to reflect consideration of the new 
rating criteria.  

Finally, the record shows that beginning in 1951, the veteran 
was treated on several occasions for eye complaints, 
primarily for a recurring pterygium.  Surgical intervention 
was required on a couple of occasions.  The August 1998 VA 
examination shows that the veteran had a visual impairment 
marked by uncorrected distant vision of counting fingers.  A 
diagnosis of macular degeneration is recorded in the report 
of outpatient treatment completed in the previous month.  No 
nexus opinion has been obtained in order to determine whether 
or not current disability is related to injury, disease or 
event noted during the veteran's military service.  

In view of the foregoing, the Board remands the veteran's 
case to the RO for the following actions:

1.  The veteran should be afforded a VA 
eye examination in order to determine the 
current nature and etiology of any 
existing eye conditions.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available the examiner for use in 
studying the case.  The examiner is 
requested to provide a complete 
diagnosis.  Based on a review of the 
clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has an eye 
condition associated with injury, disease 
or event noted in his military service.  
In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current eye condition is causally related 
to the veteran's military service.  The 
clinical basis for the opinion should be 
set forth in detail.   

2.  The veteran should be afforded a VA 
hand examination in order to determine 
the current nature and severity of 
service-connected residuals of a gunshot 
wound of the left index finger.  All 
indicated special studies and tests 
should be accomplished.  



3.  The veteran should be afforded a VA 
muscle examination in order to determine 
the current nature and severity of the 
service-connected residuals of a gunshot 
wound of the left thigh.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  

4.  The veteran should be afforded a VA 
audiometric examination in order to 
determine the current nature and severity 
of the service-connected hearing 
impairment.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available for use in studying the case.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




